In an action, inter alia, to recover damages for breach of contract, the defendants Romaz Properties, Ltd., Carmela M. Romeo a/k/a Carmela M. Holland, and Robert Romeo appeal from an order of the Supreme Court, Nassau County (DiNoto, J.), dated February 28, 2000, which denied their motion to vacate their default in appearing and answering the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the appellants’ motion to vacate their default in appearing or answering, given their failure to demonstrate excusable delay (see, Martyn v Jones, 166 AD2d 508). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.